By the Court. Ingraham, First J.
This action was brought to recover a promissory note given in part payment of a lot of land sold by the plaintiff to the defendant.
The answer sets up, as a defence, fraud in the sale, and claims to recover damages therefor. The alleged fraud is, that the plaintiff represented that the lot was worth $3,000; that it had been put up at auction in New York, and a bona fide bid had been made therefor to the amount of $2,750. The plaintiff admits the statement as to value, and that the lot was put up at auction; but alleges that he represented that the amount bid was $2,700. •
Upon the trial the plaintiff proved that it was put up at auction, and proved, also, a bona fide bid for $2,750.
The defendant then offered to show that the value of the property at the time of the agreement was only $2,000. This was excluded, and the defendant excepted.
It is well settled, that a representation as to the value of land, is but the mere expression of opinion, for which an action for fraud cannot be sustained. (Handy v. Sanford, 23 Wend. 268.)
So far as such representation is averred, it was immaterial, and the offer of the defendant to show that the value of the lot, at the time, was only $2,000, was equally immaterial, and was properly excluded by the judge upon the trial.
The other allegations as to the fraud had failed by testimony showing that the representations were true. The defendant did not offer any testimony to contradict the plaintiff’s evidence, and it would have been of no avail to go into the examination of witnesses as to their opinions of the value of the lot in question. The plaintiff had stated Ms opinion at the time of sale ; the witnesses could only have stated their opinions. Such estimates of value can never furnish a foundation for an action for deceit.
The position of the defendant’s counsel, that evidence of the actual value of the property, was admissible to impeach Wilkey’s statement that a bona fide bid for a greater sum was in fact made, is not tenable.
*429The evidence offered was properly excluded, and the judgment should be affirmed.
Judgment affirmed.